Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/27/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is unsigned by applicant or applicant’s representative.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "and the rear end portions of the two embracing arms respectively" in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation (“the rear end portions of the two embracing arms”) in the claim.  Examiner suggests amending to recite “and [[the]] a rear end portion of each of the two embracing arms respectively”.  Appropriate correction is required.
Claim 5 and dependent claims 6, 8 & 10 are rejected.  Claim 5 recites the limitation "the two seat assemblies" in line 15 of the claim.  There is insufficient antecedent basis for this limitation (“the two seat assemblies”) in the claim.  Examiner suggests amending to recite “[[the]] two seat assemblies”.  Appropriate correction is required.
Claim 7 recites the limitation “on a rear portion of the mobile chassis” in line 5 of the claim.  However, Claim 1 already recites “a rear of the mobile chassis” in lines 18 & 19 of the claim.  It is unclear if these are the same element.  If they are Examiner suggests amending claim 7 to recite “on the rear [[a rear portion]] of the mobile chassis, for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2019/0350784 A1) in view of Brown et al. (US 2021/0154065 A1).
Regarding claim 1, Shimizu et al. discloses a transport apparatus for a weak person (body care receive M; Fig. 1), and the transport apparatus 3comprised of: 4a mobile chassis (see base 2 with sections 3 & 4); 5a lifting mechanism (element 3) assembled on a front portion of the mobile chassis (regarding a front portion – see any portion of the device located right of line item # 27 in Fig. 3) 6and comprised of: 7a lifting arm pivotally (oscillating member 41) assembled on the front portion of the 8mobile chassis (Figs. 1-4); 9a chest rest (portion 511) mounted on a rear end of the lifting arm (Para. 0032); and 10a linear actuator assembled to the mobile chassis and the lifting 11arm, and driving the chest rest to pivot upward or downward (Paras. 0028-0030); 12two armpit supports (under arm support members 52) separately assembled on an upper mounting 13portion of the lifting arm and structured and operated 14mirror-symmetrical to one another (Figs. 1-4), and each armpit support comprised 15of: 16at least one bearing seat (uppermost portion of member 41) assembled on the upper mounting 17portion of the lifting arm; and  18an embracing arm (handle 43) rotatably mounted through the at least one 19bearing seat and transversely extending toward a rear of the 20mobile chassis (Fig. 3).  
Shimizu et al. does not disclose 21two seat assemblies mirror-symmetrically assembled on the mobile 22chassis.  
Brown et al., however, teaches a transport apparatus comprising a pair of curved seat plates (seat 6a & seat 6b; Fig. 1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Shimizu et al. by adding two seat assemblies mirror-symmetrically assembled on the mobile 22chassis as taught by Brown et al. for the purpose of supporting a user in a seated position (Para. 0049) thereby providing a means to allow a weak person to rest when they are unable to independently support themselves in a standing position.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2019/0350784 A1) in view of Brown et al. (US 2021/0154065 A1) and in further view of Hacikadirolu et al. (US 2017/0354556 A1).
Regarding claim 7, Shimizu et al. as modified by Brown et al. discloses the transport apparatus as claimed in claim 1. Shimizu et al. does not disclose wherein 21two motorized wheels are assembled on the front portion of the mobile 22chassis and are located on left and right sides of the mobile chassis 23respectively; and multiple supporting wheels are assembled on a rear portion of the 14mobile chassis.  Hacikadirolu et al., however, teaches wherein 21two motorized wheels (front wheels 12; Paras. 0084-0085) are assembled on the front portion of the mobile 22chassis and are located on left and right sides of the mobile chassis 23respectively; and multiple supporting wheels are assembled on a rear portion of the 14mobile chassis (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included Hacikadirolu’s motorized and non-motorized wheels in the orientation as claimed on the invention for the purpose of providing a means to drive/transport a weak person that cannot independently walk alone without assistance.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or fairly suggest wherein the embracing arm comprised of: 12a front shaft mounted through the at least one bearing seat and is rotatable; and 3a rear shaft extending parallel to the front shaft and toward the 4rear of the mobile chassis, and being non-coaxial with the front 5shaft, and a rear end portion of the rear shaft being bent; 6a resilient element is connected to the front shaft and the upper 7mounting portion of the lifting arm, such that the bent rear end portion 8of the rear shaft extends downward toward the mobile chassis in a 9natural state; 10when the embracing arm is forced to rotate to allow the bent rear end 11portion of the rear shaft to extend inward, the resilient element rotates 12the embracing arm reversely to allow the rear end portion of the rear 13shaft to extend downward toward the mobile chassis.  Claims 3-4 depend from claim 2.

14	18
23Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or fairly suggest wherein the mobile chassis is comprised of: 13a deck; a front upright frame located on and protruding up from the 3deck; 4two lower extending bars transversely extending from the front 5upright frame toward the rear of the mobile chassis and being 6located on left and right sides of the mobile chassis respectively; 7and 8two upper extending bars transversely extending from the front 9upright frame toward the rear of the mobile chassis, and being 10located on the left and right sides of the mobile chassis 11respectively and above the lower extending bars respectively; 12and 13the two seat assemblies are assembled on two distal ends of the two 14upper extending bars respectively, and the seat plates of the two seat 15assemblies are rotatable to form a seat.  Claims 6, 8 and 10 depend from claim 5.
1620
75.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or fairly suggest wherein each of the 8two seat assemblies is comprised of a seat plate and a drive motor, and 9the seat plate is connected to and driven to rotate by the drive motor to 10form a seat.  

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.  

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618  

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618